Citation Nr: 0934553	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-21 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to 
December 1952, and from January 1955 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

On August 25, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
through his authorized representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
his representative.  38 C.F.R. § 20.204.  

In the present case, on August 25, 2009, the representative 
submitted notice that the appellant desired to withdraw his 
appeal and, hence, there remain no allegations  of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


